Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Steven Parr, Appellant                                 Appeal from the County Court at Law of
                                                        Comal County, Texas (Tr. Ct. No.
 No. 06-18-00086-CR         v.                          2016CR1627).       Memorandum Opinion
                                                        delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect a fine of $120.00.
As modified, we affirm the trial court’s judgment. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Steven Parr, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.


                                                       RENDERED FEBRUARY 8, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk